Decree affirmed. The plaintiffs appealed from a final decree dis*785missing their bill to set aside a conveyance of real estate, to establish a trust therein, and to obtain an accounting. There is a master’s report and also a “Master’s Summary of Certain Evidence.” He found that in 1953, Unit #54, Massachusetts State Guard Veterans (the unit), purchased the real estate largely with funds supplied by the defendants; that, pursuant to a recorded declaration of trust, three of the defendants held title to the real estate as trustees for the unit; that the declaration of trust contained a provision under which it could be amended at any time by a majority vote of the members of the unit; and that, in 1959, a majority of the unit voted to convey title to the real estate to the defendants individually. We are of opinion that the unit, as settlor of the trust, by retaining an unrestricted power to amend the trust declaration also retained the power to revoke the trust. Stahler v. Sevinor, 324 Mass. 18, 21-22, and the authorities cited therein. There was no error.
Harry Zarrow for the plaintiffs.
Philip H. Breen for the defendants.